Jun 16 2015, 8:51 am
                                                                                    Jun 16 2015, 8:50 am




      ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      Bruce D. Huntington                                       Elizabeth A. Eichholtz
      Botkin & Hall, LLP                                        Hollingsworth & Zivitz, P.C.
      South Bend, Indiana                                       Carmel, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Joan Strozewski,                                          June 16, 2015

      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                29A02-1412-DR-885
              v.                                                Interlocutory Appeal from the
                                                                Hamilton Circuit Court
      James Strozewski,                                         The Honorable Paul A. Felix, Judge
                                                                Cause No. 29C01-1408-DR-8085
      Appellee-Petitioner.




      Kirsch, Judge.

[1]   In this interlocutory appeal, Joan Strozewski (“Joan”) challenges the trial

      court’s order denying her motion to transfer the case to St. Joseph County,

      Indiana. She raises several issues, of which we find the following dispositive:

      whether the trial court erred in finding that Hamilton County, Indiana, where

      James Strozewski (“James”) filed his petition for dissolution of marriage, was a

      preferred venue pursuant to Indiana Trial Rule 75 and in denying Wife’s

      motion to transfer venue.

      Court of Appeals of Indiana | Opinion 29A02-1412-DR-885 |June 16, 2015                               Page 1 of 6
[2]   We affirm.


                                  Facts and Procedural History
[3]   Joan and James married in 1970. On August 15, 2014, James filed a petition

      for dissolution of marriage in Hamilton County, Indiana. Both parties are

      lifelong residents of Indiana. Joan is a resident of St. Joseph County. At the

      time he filed his petition, James had lived in Hamilton County for at least three

      months prior to the date of filing. The parties’ marital residence is located in

      South Bend, Indiana, which is in St. Joseph County.


[4]   On August 28, 2014, Joan filed an objection to James’s petition, in which she

      argued that Hamilton County was not the preferred venue for the dissolution

      action under Indiana Trial Rule 75(A) and that the case should be transferred to

      St. Joseph County. After various responses, affidavits, and motions, a hearing

      was held to determine if Hamilton County was a county of preferred venue for

      the dissolution action. On December 5, 2014, the trial court issued an order

      denying Joan’s motion to transfer the case to St. Joseph County and ordered

      the case to remain in Hamilton County. Joan now files this interlocutory

      appeal.


                                      Discussion and Decision
[5]   We review a trial court’s order on a motion to transfer venue for an abuse of

      discretion. Comm’r of Labor v. An Island, LLC, 948 N.E.2d 1189, 1190 (Ind. Ct.

      App. 2011) (citing Trs. of Purdue Univ. v. Hagerman Constr. Corp., 736 N.E.2d
819, 820 (Ind. Ct. App. 2000), trans. denied), trans. denied. An abuse of

      Court of Appeals of Indiana | Opinion 29A02-1412-DR-885 |June 16, 2015      Page 2 of 6
      discretion occurs when a trial court’s decision is clearly against the logic and

      effect of the facts and circumstances before the court, or when the trial court has

      misinterpreted the law. Id. at 1190-91. In the present case, the parties present a

      question of statutory interpretation. Interpretation of a statute is a question of

      law, which we review de novo. Wall v. Plummer, 13 N.E.3d 420, 422 (Ind. Ct.

      App. 2014). We first determine whether the statutory language is clear and

      unambiguous on its face. Town of Bristol v. Cappelletti, 908 N.E.2d 1203, 1204

      (Ind. Ct. App. 2009). If it is, we will not interpret the statute, but will hold the

      statute to its clear and plain meaning. Id.


[6]   When we interpret the statute, we attempt to determine and give effect to the

      intent of the legislature. Id. We determine the intent of the legislature, by

      reading the sections of an act together in order so that no part is rendered

      meaningless if it can be harmonized with the remainder of the statute. City of

      Carmel v. Steele, 865 N.E.2d 612, 618 (Ind. 2007). “The best evidence of

      legislative intent is surely the language of the statute itself.” Prewitt v. State, 878
N.E.2d 184, 186 (Ind. 2007). We must give all words their plain and ordinary

      meaning unless otherwise indicated by statute. Id.


[7]   Joan argues that the trial court erred in denying her motion to transfer the

      dissolution action to St. Joseph County and in determining that Hamilton

      County is a county of preferred venue for the case. She contends that Hamilton

      County is not the county of preferred venue for this action because it does not

      meet the criteria set forth in Indiana Trial Rule 75(A). Instead, Joan asserts that

      St. Joseph is the county of preferred venue pursuant to Trial Rule 75(A) and

      Court of Appeals of Indiana | Opinion 29A02-1412-DR-885 |June 16, 2015         Page 3 of 6
      that the trial court was required to transfer the dissolution action to St. Joseph

      County, and she is entitled to costs she incurred due to James filing the action

      in Hamilton County.


[8]   Indiana Trial Rule 75 provides that, “[a]ny case may be venued, commenced

      and decided in any court in any county.” Ind. Trial Rule 75(A). However, if a

      party files a pleading or a motion to dismiss pursuant to Trial Rule 12(B)(3), the

      trial court shall order the case transferred to a county or court selected by the

      party filing such motion or pleading if the trial court determines that the county

      or court where the action was filed does not meet preferred venue requirements

      or is not authorized to decide the case and that the court or county selected has

      preferred venue and is authorized to decide the case. T.R. 75(A). The trial rule

      lists several criteria under which preferred venue can lie. T.R. 75(A)(1)-(10).

      The rule does not create a priority among these subsections establishing

      preferred venue. Muneer v. Muneer, 951 N.E.2d 241, 243 (Ind. Ct. App. 2011).

      Preferred venue may lie in more than one county, and if an action is filed in a

      county of preferred venue, change of venue cannot be granted. Id.


[9]   Trial Rule 75(A)(8) provides that preferred venue lies in “the county where a

      claim in the plaintiff’s complaint may be commenced under any statute

      recognizing or creating a special or general remedy or proceeding[.]” Indiana

      Code section 31-15-2-2 establishes a cause of action for the dissolution of

      marriage. Additionally, Indiana Code section 31-15-2-6 requires, in pertinent

      part, that, at the time of the filing of the dissolution petition, at least one of the

      parties must have been a resident of Indiana for six months immediately

      Court of Appeals of Indiana | Opinion 29A02-1412-DR-885 |June 16, 2015         Page 4 of 6
       preceding the filing of the petition and at least one of the parties must have been

       a resident of the county where the petition is filed for at least three months

       immediately preceding the filing of the petition. These statutes recognize or

       create a special or general remedy or proceeding that form the basis for

       preferred venue under Trial Rule 75(A)(8). Therefore, pursuant to Trial Rule

       75(A)(8), preferred venue lies in any county where a dissolution action may be

       commenced pursuant to Indiana Code section 31-15-2-6. Here, James met the

       requirements under Indiana Code section 31-15-2-6 because, at the time he filed

       his petition, he had resided in Indiana for at least six months and in Hamilton

       County for at least three months.


[10]   Joan’s contentions focus on special venue statutes, but the plain language of

       Trial Rule 75(A)(8) states that preferred venue lies in “the county where a claim

       in the plaintiff’s complaint may be commenced under any statute recognizing or

       creating a special or general remedy or proceeding[.]” As provided above, a

       dissolution action is a proceeding created and recognized by statute. We,

       therefore, conclude that, under Trial Rule 75(A)(8), Hamilton County is a

       preferred venue for this dissolution action, and although preferred venue may

       lie in more than one county, if an action is filed in a county of preferred venue,




       Court of Appeals of Indiana | Opinion 29A02-1412-DR-885 |June 16, 2015     Page 5 of 6
       change of venue cannot be granted.1 Muneer, 951 N.E.2d at 243. The trial

       court did not err in denying Joan’s motion to transfer venue. 2


[11]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       1
        As we have determined that Joan was not entitled to transfer the dissolution action to St. Joseph County
       pursuant to Trial Rule 75(B) as she asserts in her brief, we likewise find that she is not entitled to an order
       assessing costs under Trial Rule 75(B)(2) and Trial Rule 75(C).
       2
        James requests appellate attorney fees pursuant to Indiana Appellate Rule 66(E), which provides that this
       court “may assess damages if an appeal, petition, or motion, or response, is frivolous or in bad faith.
       Damages shall be in the Court’s discretion and may include attorneys’ fees.” “Our discretion to award
       attorneys’ fees under Ind[iana] Appellate Rule 66(E) is limited to instances when ‘an appeal is permeated
       with meritlessness, bad faith, frivolity, harassment, vexatiousness, or purpose of delay.’” Ballaban v.
       Bloomington Jewish Cmty., Inc., 982 N.E.2d 329, 339-40 (Ind. Ct. App. 2013) (quoting Thacker v. Wentzel, 797
N.E.2d 342, 346 (Ind. Ct. App. 2003)). We must use extreme restraint when exercising this power to award
       appellate attorney fees because of the potential chilling effect upon the exercise of the right to appeal. Id. at
       340. We do not find Joan’s appeal to meet the strict requirements for lack of merit required to award
       appellate attorney fees. We, therefore, deny James’s request.



       Court of Appeals of Indiana | Opinion 29A02-1412-DR-885 |June 16, 2015                                 Page 6 of 6